Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 1 of 15 PageID #: 771



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

BRIAN BAUDE,                                     )
                                                 )
                Plaintiff,                       )        Case No. 4:18-CV-1564
                                                 )
v.                                               )        JURY TRIAL DEMANDED
                                                 )
CITY OF ST. LOUIS, et al.                        )
                                                 )
                Defendants.                      )


      MEMORANDUM IN SUPPORT OF DEFENDANTS' MOTION TO DISMISS AND
                   ALTERNATIVE MOTION TO STRIKE

        Defendants City of St. Louis and its police officers named in the complaint have moved to

dismiss or strike all or part of the complaint. As more fully argued below, the complaint is an

egregious breach of F.R.Civ.P. 8(a), as there is nothing short or plain about it. If the Court considers

that dismissal for violation of Rule 8(a) is unwarranted, defendants submit that the prolix complaint

and its exhibits defeat plaintiff's own cause, demonstrating that plaintiff fails to state a claim. Finally,

defendants submit that in any event, certain paragraphs of the complaint should be stricken pursuant

to F.R.Civ.P. 12(f).

                                          CLAIMS ALLEGED

        Given the manner in which the complaint is framed, defendants find it difficult to summarize

plaintiff's claims. As best defendants can discern, plaintiff seeks damages on account of various

constitutional and state law torts allegedly inflicted by defendants.

        In brief, plaintiff asserts 15 counts apparently arising out of an incident involving plaintiff’s

arrest and the police’s use of pepper spray during at a protest demonstration at Washington and

Tucker in the City of St. Louis in September 2017.

1.     The complaint [doc. 1] should be dismissed or stricken for failure to comply with
F.R.Civ.P. 8, in that it is replete with tendentious, inflammatory, and immaterial allegations
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 2 of 15 PageID #: 772



attacking the integrity of Missouri courts, injecting spurious issues to which defendants cannot
possibly frame a response, and including voluminous exhibits and references to other litigation
without specifying wherein and how the exhibits reflect facts germane to plaintiff's claims.

        A Complaint must comply with Rules 8 and 10 of the Federal Rules of Civil Procedure. Rule
        8(a) requires that a complaint contain a short and plain statement of the claim showing that
        the pleader is entitled to relief, and a demand for the relief sought. Rule 10(b) requires that a
        party must state his claims in separately numbered paragraphs, each limited as far as
        practicable to a single set of circumstances. In other words, the complaint should not be
        overly wordy or repetitive. It should instead be limited to the 'who, what, when, and where' of
        the facts of plaintiff's claim or claims. [Perry, J., Smith v. Republic Services, 2017
        U.S.Dist.LEXIS 147883 (E.D.Mo. 2017), aff'd, 739 Fed.Appx. 362 (8th Cir. 2018).]

        Plaintiff's complaint is neither short nor plain. It commences with inflammatory rhetoric ill-

suited for a complaint and continues in that vein for many paragraphs. In particular, the paragraphs

casting aspersions on the verdict in State v. Stockley, are impertinent and perhaps scandalous, as

implying some impropriety on the part of the judge rendering the verdict.

        Although, as discussed below, defendants submit that the complaint as it stands fails to state

a claim for relief when one finally reaches the alleged claims, the inclusion of the immaterial and

impertinent allegations have imposed an unnecessary burden on defendants in seeking to understand

the claims actually asserted, as distinct from plaintiff's dissatisfaction with the result of State v.

Stockley. This unnecessary burden is prejudicial because it forces the defendants to try to guess at

how much of the scattershot allegations actually pertain to plaintiff’s claims against defendants, as

opposed to pertaining to plaintiff’s objections to the Missouri criminal justice system and policing in

general. The burden on defendants is particularly clear in dealing with the inclusion of voluminous

exhibits, such as the transcript of a preliminary injunction hearing in a parallel case.

        Defendants find paragraphs ¶¶ 18-23, 25-26, 33-36, 103-113 to be particularly troublesome.

Indeed, in paragraphs 33-36, plaintiff appears to be alleging that defendants’ supposed violation of a

consent decree is an independent ground for relief. All of these paragraphs are incorporated in each

count of the complaint by reference, but none of them appear to be “well-pleaded, material facts.”

Similarly, defendants are uncertain as to how much of the hearing transcript appended as an exhibit



                                                    2
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 3 of 15 PageID #: 773



relates to the claims that plaintiff attempts to plead. Is all of the hearing testimony in that transcript to

be construed as allegations of fact giving rise to plaintiff’s complaint, or only portions reflecting

testimony favorable to plaintiff?

         Defendants appreciate that plaintiff is required to do more than merely incant formulae in the

complaint, and that sufficient facts must be alleged to show a “plausible” claim. Nevertheless,

nothing in Ashcroft v. Iqbal, 556 U.S. 662 (2009), or kindred cases requires the type of pleading

indulged in by plaintiff. On the contrary, given the demands for pleading a claim of municipal

liability under 42 U.S.C. §1983 as discussed below, the enforcement of Rule 8(a) is peculiarly

appropriate in this case.1

         This Court can and should enforce Rule 8(a) in this case. See, e.g., Michaelis v. Nebraska

State Bar Ass'n, 717 F.2d 437 (8th Cir. 1983); see also McHenry v. Renne, 84 F.3d 1172, 1179-80

(9th Cir. 1996) (“Prolix, confusing complaints such as the ones plaintiffs filed in this case impose

unfair burdens on litigants and judges. As a practical matter, the judge and opposing counsel, in order

to perform their responsibilities, cannot use a complaint such as the one plaintiffs filed, and must

prepare outlines to determine who is being sued for what.”). Plaintiff's complaint as framed should be

dismissed--concededly without prejudice--with leave to re-plead in conformity to Rule 8(a).

2.     The complaint [doc. 1] fails to state a cognizable claim for damages under 42 U.S.C.
§1983 against defendant City of St. Louis, in that it wholly fails sufficiently to allege an
actionable policy or custom of defendant City causing a constitutional tort.
       “The Supreme Court has set a high bar for establishing municipal liability under § 1983, and

demands careful analysis from district courts, to avoid any risk that liability could be imposed under

a theory of respondeat superior.” Soltesz v. Rushmore Plaza Civic Ctr., 847 F.3d 941, 947 (8th Cir.

2017) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)).




1
 Several counts appear to be aimed at the individual defendants, but the constant use of the plural and incorporation
by reference of all earlier counts leaves defendants uncertain as to which of them is the target of a given count. e.g.,
Complaint [doc. 1], counts II, VI, IX.


                                                           3
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 4 of 15 PageID #: 774



       The first inquiry “in any case alleging municipal liability under § 1983 is the question

whether there is a direct causal link between a municipal policy or custom and the alleged

constitutional deprivation.” City of Canton v. Harris, 489 U.S. 378, 385 (1989). A plaintiff seeking to

impose liability on a municipality is required to identify either an official policy or a widespread

custom or practice that was the moving force behind the plaintiff’s constitutional injury. See Bd. of

the Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997); Crawford v. Van Buren County, Ark., 678

F.3d 666, 669 (8th Cir. 2012). An official policy represents the decisions of a municipality’s

legislative body, or of an official who maintains the final authority to establish governmental policy.

Brown, 520 U.S. at 403; City of St. Louis v. Praprotnik, 485 U.S. 112 (1988); Ware v. Jackson

County, Mo., 150 F.3d 873, 880 (8th Cir. 1998). For a municipality to be held liable on the basis of

custom, “there must have been a pattern of ‘persistent and widespread’ unconstitutional practices

which became so ‘permanent and well settled’ as to have the effect and force of law.” Jane Doe “A”

v. Special School Dist., 901 F.2d 642, 646 (8th Cir. 1990); Monell v. Dep't of Social Servs., 436 U.S.

658, 691 (1978).

       In order to state a claim for municipal liability based on a policy, custom or practice, plaintiff

is required to allege facts “by which one could begin to draw an inference that the conduct

complained of . . . resulted from an unconstitutional policy or custom.” Crumpley-Patterson v.

Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004) (citing Doe v. Sch. Dist. of Norfolk, 340

F.3d 605, 614 (8th Cir. 2003)).

       [T]o establish the existence of a governmental custom or failure to receive, investigate, or act
       on complaints of violations of constitutional rights, a plaintiff must prove: 1) The existence
       of a continuing, widespread, persistent pattern of unconstitutional misconduct by the
       governmental entity’s employees; 2) Deliberate indifference to or tacit authorization of such
       conduct by the governmental entity's policymaking officials after notice to the officials of
       that misconduct; and 3) That plaintiff was injured by acts pursuant to the governmental
       entity’s custom, i.e., that the custom was the moving force behind the constitutional violation.
       [Special School Dist., 901 F.2d at 646.]

a.    The complaint [doc. 1] fails to allege facts tending to show that the City had a
widespread custom or practice of violating protesters' First and Fourth Amendment rights.

                                                   4
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 5 of 15 PageID #: 775



        With respect to Plaintiff’s Fourth Amendment rights, the complaint alleges in vague terms

that City police have a “custom or policy” of using pepper spray without warning, issuing vague

dispersal orders without giving an opportunity to comply, arbitrarily declaring unlawful assemblies in

the absence of any threat, regularly conducting unreasonable seizures, arresting individuals without

probable cause, and routinely using excessive force when policing protests. Pl. Compl. [doc. 1],

¶148, 251, 252, 253. As to plaintiff’s First Amendment rights, the complaint alleges vaguely that

City interfered with plaintiff’s ability to associate freely in public, interfered with plaintiff’s ability to

gather information and cover a matter of public interest, retaliated against plaintiff for exercising

First Amendment rights by “kettling,” pepper spraying, assaulting, seizing, and charging plaintiff. Pl.

Compl. ¶¶ 156, 174, 176. These allegations are factually insufficient to show unconstitutional

conduct so persistent and widespread as to have the effect and force of law.

        A city may be subject to § 1983 liability only if it had a policy or custom of failing to act

upon prior similar complaints of unconstitutional conduct. Andrews v. Fowler, 98 F.3d 1069, 1074-

75 (8th Cir. 1996) (emphasis added). There must exist a prior pattern of unconstitutional conduct that

is so “persistent and widespread” as to have the effect and force of law. Id. at 1075. Plaintiff points to

the Ahmad case, Ahmad v. City of St. Louis, Missouri, No. 4:17-CV-2455 CDP, 2017 WL 5478410

(E.D. Mo. Nov. 15, 2017), in a failed attempt to show the City Police Department has a widespread

custom of violating police protesters’ First and Fourth Amendment rights.

        Ahmad, a temporary injunction case,2 cannot be used to show City police had a widespread

custom or practice of violating protesters’ First and Fourth Amendment rights because the events in

Ahmad occurred at the same time as plaintiff’s allegations. The events depicted in Ahmad occurred in

September 2017; plaintiff’s complaint pertains to the same timeframe. Ahmad, 2017 U.S. Dist.

LEXIS 188478, at *2; Pl. Compl. ¶ 115. Because the events in Ahmad occurred at the same time as


2
  Facts and conclusions determined by a court in granting or denying a preliminary injunction are provisional and
nonbinding. See Henderson v. Bodine Aluminum, Inc., 70 F.3d 958, 962 (8th Cir. 1995).


                                                       5
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 6 of 15 PageID #: 776



the events at issue here, the Ahmad holding cannot serve as a prior similar complaint of

unconstitutional conduct that establishes a pattern of unconstitutional conduct. See Andrews, 98 F.3d

at 1074-75.

        Furthermore, the interlocutory decision in Ahmad is seriously flawed. The decision simply

overlooks that a municipal constitutional violation cannot be predicated on arrests based on probable

cause or arguable probable cause. By importing the record of testimony in Ahmad into the complaint,

plaintiff merely demonstrates that the conduct of defendant police officers in arresting or otherwise

attempting to disperse protesters was based on probable cause to believe that the protesters were

violating state law forbidding unlawful assemblies. The subjective motives of the officers--whether

retaliatory or not--are simply irrelevant. Thus, even assuming that defendant City and its police

officers dislike anti-police protesters, there is no constitutional tort if the actions of the police are

objectively based on probable cause to believe that protesters have violated or are violating the law.

See White v. Jackson, 865 F.3d 1064 (8th Cir. 2017); c.f. Hartman v. Moore, 547 U.S. 250 (2006).

        Plaintiff’s other examples of police protests do not establish a pattern or practice of

unconstitutional conduct. The complaint points to only other examples of police protests where City

police allegedly maced protesters. Pl. Compl. ¶¶ 37-39. Plaintiff’s mention of these other incidents of

police protests, two of which took place in 2015, are insufficient to establish a pattern of

unconstitutional conduct that is so “persistent and widespread” as to have the effect and force of law.

See Andrews, 98 F.3d at 1076 (“two instances of misconduct . . . do not indicate a ‘persistent and

widespread’ pattern of misconduct that amounts to a city custom or policy….”). Therefore, plaintiff

cannot show that the alleged unconstitutional conduct by City police, as assumed true for purposes of

this motion, was so persistent and widespread as to have the effect and force of law at the time of

plaintiff’s allegations, and plaintiff’s Monell claim against City should be dismissed.

b.       Plaintiff fails to allege facts sufficient to state a claim that City had an unconstitutional
official policy regarding plaintiff’s First and Fourth Amendment rights.



                                                   6
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 7 of 15 PageID #: 777



        Plaintiff also fails to plead facts identifying an official policy that directly caused the

violation of plaintiff’s First and Fourth Amendment rights. Harris, 489 U.S. at 385. An official

policy involves “a deliberate choice to follow a course of action made from among various

alternatives by an official who is determined by state law to have the final authority to establish

governmental policy.” Ware, 150 F.3d at 880. A policy may take the form of a policy statement,

local ordinance, regulation, or decision officially adopted and promulgated by a local government's

officers. Monell, 436 U.S. at 690.

        Here, plaintiff has failed to plead facts tending to show that a City policymaker with final

authority officially adopted and promulgated a policy statement or decision directing officers to

unreasonably search, seize, use excessive force, or otherwise retaliate against protesters. As such,

plaintiff’s claim that the City had an unconstitutional official policy fails to state a claim to relief that

is plausible on its face and should be dismissed. Twombly, 550 U.S. at 570.

c.      Plaintiff fails to allege facts sufficient to state a claim under Monell that City failed to
train, discipline, or supervise its police.
        A city may be liable for deficient policies regarding training police officers where (1) the

city's training practices are inadequate; (2) the city was deliberately indifferent to the rights of others

in adopting them, such that the failure to train reflects a deliberate or conscious choice by a

municipality; and (3) an alleged deficiency in the city's training procedures actually caused the

plaintiff's injury. Andrews, 98 F.3d at 1076 (citations omitted). Other than mere formulaic recitation

of the above elements, plaintiff alleges no facts which would plausibly state a claim that City’s

training practices are inadequate, City was deliberately indifferent to the rights of other in adopting

said training practices, and City’s training procedures caused plaintiff’s injuries. Likewise, plaintiff

makes no plausible allegations that City’s discipline or supervision of police officers was inadequate,

City was deliberately indifferent to the rights of others when disciplining or supervising its police, or

that City’s failure to discipline and supervise its police caused plaintiff’s injury. Because

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

                                                     7
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 8 of 15 PageID #: 778



do not suffice to defeat a motion to dismiss,” plaintiff’s Monell claim regarding City’s failure to

train, discipline, or supervise its police officers should be dismissed. See Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

d.     Plaintiff’s civil conspiracy claims against City fail to state a claim, because the civil
conspiracy claim against City is barred by the intracorporate conspiracy doctrine.
       Because a conspiracy by its nature involves multiple parties, the intracorporate conspiracy

doctrine provides that “a local government entity cannot conspire with itself through its agents acting

within the scope of their employment.” Kelly v. Cty of Omaha, 813 F.3d 1070, 1078 (8th Cir. 2016)

(citing L.L. Nelson Enters., Inc. v. Cty. of St. Louis, Mo., 673 F.3d 799, 812 (8th Cir. 2012)).

Government agents can act within the scope of their employment duties “even though [a] complaint

alleges improprieties in the execution of these duties.” L.L. Nelson Enters., Inc., 673 F.3d at 812 (8th

Cir. 2012) (holding that “[t]he referral of moving companies to property owners seeking the

execution of evictions was within the scope of employment for deputies and staff members in the

sheriff's office” even where employees used those referrals to execute a kickback scheme and to

punish a moving company seeking to end that scheme); see also Cross v. Gen. Motors Corp., 721

F.2d 1152, 1157 n.7 (8th Cir. 1983) (finding alleged acts of company's agents within the scope of

their employment where those acts included making “false entries” in plaintiff's employment records,

improperly denying the plaintiff overtime pay, and “physically batter[ing]” the plaintiff).

        Here, plaintiff alleges City conspired with its police officers to violate plaintiff’s civil rights.

This case is similar to Kelly v. City of Omaha, 813 F.3d 799 (8th Cir. 2016). In that case, the plaintiff

brought a conspiracy claim against the City of Omaha alleging violations of her civil rights under the

Fourth, Fifth, and Fourteenth Amendments. Id. The Eighth Circuit affirmed the district court’s

dismissal of the city, holding that although the plaintiff alleged improprieties in the execution of the

city employees’ duties, this fact alone was insufficient to evade the intracorporate conspiracy

doctrine. Id. at 1079. Here, similarly, plaintiff does not allege City’s police officers were acting

outside the scope of their employment duties; plaintiff merely alleges improprieties in the execution

                                                     8
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 9 of 15 PageID #: 779



of their duties. Like in Kelly, this Court should find plaintiff’s allegations of improprieties are

insufficient to state a claim for civil conspiracy against City, as said claims are barred by the

intracorporate conspiracy doctrine.

e.     Plaintiff’s civil conspiracy claim against City fails because the underlying claims, upon
which the conspiracy claim is premised, fail.
       In the absence of a violation, there is no actionable conspiracy claim. Cook v. Tadros, 312

F.3d 386, 388-89 (8th Cir. 2002) (citing to Hanten v. School Dist. of Riverview Gardens, 183 F.3d

799, 809 (8th Cir. 1999) (affirming dismissal of violation of employees’ right of free association

claim under section 1983, holding that a civil conspiracy claim does not set forth an independent

cause of action, but is sustainable only after an underlying violation has been established); and

Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir. 1990) (holding that a conspiracy claim is

not actionable without an actual violation of section 1983) (vacated in part on other grounds)).

        As demonstrated throughout this memorandum in support, plaintiff fails to state a claim

under any count of the complaint, against City or otherwise. Because the complaint fails to state a

claim for the underlying actions, plaintiff’s civil conspiracy claim against City must fail, as it is not

an independent cause of action.

3.       The complaint [doc. 1] fails to state a cognizable claim for damages under 42 U.S.C.
§1983 against defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno in
that it fails to show he personally participated in a constitutional tort, and otherwise shows on
its face that defendant Leyshock, Boyher, Sachs, Jemerson, Karnowski, and did not violate any
constitutional right and is immune from liability.
         It is elementary that there is no respondeat superior liability under 42 U.S.C. §1983.

Further, it is doubtful that liability under that statute can be joint. Thus, it is crucial that a

complaint against a supervisory police officer on the basis of a subordinate’s use of force

sufficiently allege personal participation by the supervisor in the tort, at least to the extent of

“tacit collaboration.” In other words, assuming liability of defendants Does #1-5, defendants

Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno must have been aware of the

illegal behavior and the duration of the incident must be sufficient to have allowed intervention,


                                                   9
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 10 of 15 PageID #: 780



giving rise to an inference of tacit approval. White v. Jackson, 865 F.3d at 1081. Plaintiff makes

no such allegations against defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and

Rossomanno; therefore, claims against these defendants should be dismissed.

4.       The complaint [doc. 1] fails to state viable claims for relief on the basis of the Missouri
law of torts, in that the complaint fails to overcome sovereign immunity of defendant City or
official immunity of the individual defendants.
         Plaintiff attempts to plead a variety of state law tort claims against all defendants. The

complaint is unsuccessful.

       The Court should dismiss plaintiff’s state law tort claims alleged against City in Counts

VIII, IX, X, XI, XII, XIII, XV because such claims are barred by sovereign immunity. Under

Missouri law, sovereign immunity renders public entities “immune from suit for their negligent

acts unless the General Assembly has expressly waived such immunity.” Phelps v. City of

Kansas City, 371 S.W.3d 909, 912 (Mo. App. W.D. 2012). The express waivers of sovereign

immunity arise where a person sustains injuries (1) directly resulting from the negligent acts or

omissions by public employees arising out of the operation of motor vehicles or (2) caused by a

dangerous condition of a public entity’s property.” §537.600 RSMo; see also Davis v. Lambert-

St. Louis Int'l Airport, 193 S.W.3d 760, 764 (Mo. banc 2006); McNeill Trucking Co. v. Mo. State

Hwy. and Transp. Comm’n, 35 S.W.3d 846, 848 (Mo. banc 2001) (general rule is that

government may not be sued without its consent); St. Louis Police Officers' Ass'n v. Bd. of Police

Comm'rs, 846 S.W.2d 732, 735 (Mo. App. E.D. 1992) (police board immune except to the extent

immunity has been waived by Missouri state statute); Krasney v. Curators of Univ. of Missouri,

765 S.W.2d 646, 649-50 (Mo. App. W.D. 1989) (absent an express waiver of immunity, a

governmental entity may not be sued for torts or claims that are tort-like).

       Municipalities may waive sovereign immunity under §537.610 RSMo by purchasing

insurance, but only to the extent of the insurance policy purchased. State ex rel. Bd. of Trustees



                                                 10
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 11 of 15 PageID #: 781



of City of N. Kansas City Mem'l Hosp. v. Russell, 843 S.W.2d 353, 360 (Mo. 1992). Section

537.610 RSMo states that “Sovereign immunity for the state of Missouri and its political

subdivisions is waived only to the maximum amount of and only for the purposes covered by such

policy of insurance purchased pursuant to the provisions of this section and in such amount and for

such purposes provided in any self-insurance plan duly adopted by the governing body of any

political subdivision of the state.” The statute further expressly precludes any award of punitive

damages, with or without insurance. §537.610.3.

        Sovereign immunity is not an affirmative defense but is part of a plaintiff’s prima facie case.

St. John's Clinic, Inc. v. Pulaski Cty. Ambulance Dist., 422 S.W.3d 469, 471 (Mo. App. S.D. 2014).

As such, a plaintiff must plead each element of an alleged waiver of sovereign immunity. Id. “A

reviewing court will construe narrowly any such waiver of sovereign immunity.” Topps v. City of

Country Club Hills, 272 S.W.3d 409, 415 (Mo. App. E.D. 2008). “Because finding a municipality

liable for torts is the exception to the general rule of sovereign immunity, a plaintiff must plead with

specificity facts demonstrating his claim falls within an exception to sovereign immunity.” Id. (citing

Parish v. Novus Equities Co., 231 S.W.3d 236, 242 (Mo. App. E.D. 2007)). “The plaintiff shoulders

the burden of proving the existence of an insurance policy and proving that the terms of the policy

cover the claims asserted by the plaintiff against the municipality.” Id; see also Investors Title Co. v.

Hammonds, 217 S.W.3d 288, 300 (Mo. banc 2007).

        In Counts VIII, IX, X, XI, XII, XIII, and XV of the complaint, plaintiff purports to allege tort

claims of false arrest, false imprisonment, abuse of process, malicious prosecution, intentional

infliction of emotional distress, negligent infliction of emotional distress, and battery3 against the

City under Missouri state law. However, such claims do not arise from an automobile accident or an

unsafe property condition and are therefore barred under the doctrine of sovereign immunity.

3
 The count does not list which defendants it is addressed, but, in keeping with its non-observance of Rule 8, the
count refers to the City's waiver of sovereign immunity and demands punitive damages against all defendants. Pl.
Compl. [doc. 1], ¶¶279-279.


                                                       11
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 12 of 15 PageID #: 782



       Plaintiff attempts to allege a waiver of sovereign immunity claiming first that City has

“obtained insurance from the Public Facilities Protection Corporation, a not for profit corporation in

which the City pays funds yearly.” Pl. Compl. [doc. 1], ¶216. Plaintiff also argues, in the alternative,

that sovereign immunity has been waived because “the City’s relationship with the PFPC serves as a

self-insurance plan” as “its sole purpose is to provide with City with a defined and funded self-

insurance program for claims, judgments, and other related legal matters….” Pl. Compl. [doc. 1]

¶217. Plaintiff has failed to carry his burden of establishing a waiver of sovereign immunity as he has

set forth no facts which indicates that his claims fall within either the specific purposes “covered by

such policy of insurance....” or the specific “purposes provided in any self-insurance plan duly

adopted by the governing body of any political subdivision of the state.” §537.610 RSMo; see also

Hummel v. St. Charles City R-3 School Dist., 114 S.W.3d 282, 284 (Mo. App. E.D. 2003) (“Whether

sovereign immunity is waived in a particular case depends on whether the plaintiff's claim falls

within the purposes covered by the defendant’s policy.”). There is nothing in the complaint to show

that the City's reliance on the Public Facilities Protection Corporation to pay claims is a self-

insurance plan duly adopted by the governing body of the City of St. Louis. §537.610.1, RSMo. It

would be remarkable indeed if the City opted to “self-insure” intentional torts of its officers.

Accordingly, plaintiff’s allegations that sovereign immunity has been waived in this case fail.

       The Court should dismiss Counts VIII, IX, X, XI, XII, XIII, and XV, plaintiff's complaint

against defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno because

these state-law claims are barred by Missouri’s official immunity doctrine. Under Missouri law,

the doctrine of official immunity provides that “public officials acting within the scope of their

authority are not liable in tort for injuries arising from their discretionary acts or omissions.”

Seiner v. Drenon, 304 F.3d 810, 813 (8th Cir. 2002). The official immunity doctrine applies to

protect public officials from an action for damages arising from their discretionary acts or



                                                  12
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 13 of 15 PageID #: 783



omissions while acting within the scope of their authority. Southers v. City of Farmington, 263

S.W.3d 603, 610 (Mo. banc 2008) (citing Davis, 193 S.W.3d at 763). A discretionary act is one

that requires the exercise of reason in the adoption of means to an end and discretion in

determining how or whether an act should be done or course pursued. Southers, 263 S.W.3d at

610 (citing Kanagawa v. State, 685 S.W.2d 831, 836 (Mo. banc 1985)). Factors to consider

include the nature of the officials’ duties, the extent to which the acts involve policymaking or

the exercise of professional expertise and judgment and the likely consequences of withholding

immunity. Id. Official immunity is intended to provide protection for individual government

actors who, despite limited resources and imperfect information, must exercise judgment in the

performance of their duties. Davis, 193 S.W.3d at 765. Its goal is also to permit public

employees to make judgments affecting public safety and welfare without concerns about

possible personal liability. Id.

        A police officer’s decision to use force in the performance of his duties is discretionary

rather than ministerial, unless done in bad faith or with malice. Davis v. White, 794 F.3d 1008,

1013 (8th Cir. 2015). “A defendant acts with malice when he wantonly does that which a man of

reasonable intelligence would know to be contrary to his duty and which he intends to be

prejudicial or injurious to another.” Id. “Bad faith” means “conscious wrongdoing” or “breach of

a known duty through some ulterior motive.” Id. (quotations omitted).

        The allegations of the complaint as a whole reflect a difficult situation which defendants

arguably could believe constituted interference or an attempt to interfere with an arrest--conduct

proscribed by state law. §575.150, RSMo. The officer utilized professional expertise and

judgment in responding to the situation. This is the type of discretionary act which official

immunity protects. As the Missouri Supreme Court has noted, police officers “despite limited




                                                13
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 14 of 15 PageID #: 784



resources and imperfect information, must exercise judgment in the performance of their duties.”

Davis, 193 S.W.3d at 765. By Missouri law, they are protected from liability when doing so.

        Plaintiff generically alleges “bad faith” and “malice” on the part of “defendants,” e.g., Pl.

Compl. [doc. 1], ¶231, but he does not allege with particularity any facts showing such bad faith

or malice. In particular, it is difficult to infer how defendants’ alleged conduct or inaction could

amount to bad faith or malice. Under Davis, Missouri’s official immunity doctrine clearly shields

defendants from liability absent proof of bad faith or malice. Therefore, plaintiff’s individual

capacity state law claims against defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski,

and Rossomanno are barred by official immunity and should be dismissed.

5.     The allegations of the complaint [doc. 1] referring to the merits of other litigation and
impugning the verdict in the prosecution of Officer Stockley, and incorporating wholesale
various exhibits in regard to the verdict and other litigation, should be stricken.
       Defendants recognize that the motion to strike under F.R.Civ.P. 12(f) is not favored.

Nevertheless, this Court enjoys “liberal discretion” in the matter, see BJC Health Sys. v. Columbia

Cas. Co., 478 F.3d 908 (8th Cir. 2007), and defendants submit that, if the deviation from Rule 8(a) is

to be countenanced by the Court, the immaterial and impertinent allegations should be stricken, and

no answer required thereto. Defendants do not seek to strike the entire complaint based on Rule

12(f), but rather only the paragraphs that inject immaterial or impertinent allegations, to which the

defendants are at a loss to frame an answer.

        Defendants submit that ¶¶ 18-23, 25-26, 33-36, 103-113 are immaterial and impertinent.

They do more than merely provide context for plaintiff's complaint. They inject the merits of the

verdict acquitting Officer Stockley, they import orders and decrees from other litigation, as well as

extensive portions of the preliminary injunction record in another pending case. They make it

difficult or impossible for defendants to know what allegations actually form the basis of the claims

against them, as opposed to society at large.




                                                 14
Case: 4:18-cv-01564-RWS Doc. #: 20 Filed: 12/19/18 Page: 15 of 15 PageID #: 785



        Rule 12(f) can be deployed to clean up the pleadings, see e.g. Blake v. Batmasian, 318 F.R.D.

698 (S.D. Fla. 2017), and defendants submit that such an application is appropriate here.4

                                                CONCLUSION

        For the foregoing reasons, defendants submit that the complaint [doc. 1] can and must be

dismissed, under either Rule 8(a) or Rule 12(b)(6). In the alternative, defendants request that ¶¶ 18-

23, 25-26, 33-36, 103-113 be stricken from the complaint and no answer thereto required.



                                                                                        Respectfully submitted,
                                                                                            JULIAN L. BUSH
                                                                                          CITY COUNSELOR

                                                                                /s/ Robert H. Dierker
                                                                                   Robert H. Dierker 23671MO
                                                                                      Associate City Counselor
                                                                                      dierkerr@stlouis-mo.gov
                                                                                      Abby Duncan 67766MO
                                                                                      Assistant City Counselor
                                                                                      Megan Bruyns 69987MO
                                                                                      Assistant City Counselor
                                                                                                1200 Market St.
                                                                                              City Hall, Rm 314
                                                                                           St. Louis, MO 63103
                                                                                                  314-622-3361
                                                                                              Fax 314-622-4956


                                             Certificate of Service

       I hereby certify that on December 19, 2018, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system.

                                                                                         /s/ Robert H. Dierker




4
  Plaintiff's injection of the Ahmad case record is ironic, in that the complaint in that case, while without merit,
exemplifies how claims arising out of the 2017 protests can be artfully and succinctly pleaded.


                                                        15
